      Case 3:12-cv-08176-SMM Document 181 Filed 02/11/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Center for Biological Diversity, et al.,          No. CV-12-08176-PCT-SMM
10                   Plaintiffs,                        ORDER
11    v.
12    United States Forest Service,
13                   Defendant.
14
15
16          This matter is before the Court on the Ex Parte Motion to Withdraw as Counsel
17   (Doc. 180), filed by Adam Keats, counsel of record for Plaintiffs. In this motion, counsel
18   includes Plaintiffs’ last known addresses and telephone numbers. (Id. at 2-3.) Further,
19   Plaintiffs indicate consent by signing the motion. (Id.)
20          Accordingly, and pursuant to Rule 83.3(b) of the Local Rules of Civil Procedure,
21          IT IS ORDERED granting the Ex Parte Motion to Withdraw, (Doc. 180) and
22   relieving attorney Adam Keats, counsel of record for Plaintiffs, of any further
23   representation of Plaintiffs in this case.
24   //
25   //
26   //
27   //
28   //
      Case 3:12-cv-08176-SMM Document 181 Filed 02/11/21 Page 2 of 2



 1         IT IS FURTHER ORDERED directing the Clerk of the Court to terminate Adam
 2   Keats as counsel of record and remove him from the electronic certificate of mailing. Kevin
 3   Cassidy, Leo LeSueur, Lia Comerford, and Allison LaPlante will remain as Plaintiffs’
 4   counsel of record.
 5         Dated this 11th day of February, 2021.
 6
 7
 8                                                    Honorable Stephen M. McNamee
 9                                                    Senior United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
